DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2050" and "250" have both been used to designate an injection flow controller (see paragraphs 0036-0039 of the written description).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figure 1A, reference character “204B” appears to have been intended to be “2048”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to because reference character “110” does not appear to be referencing the same feature in the drawing figures, see figures 6-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30” and “34”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Allowable Subject Matter
	Claims 43-62 appear to be in condition for allowance at this time. US 2014/0345876 A1 (Coon et al.) is considered by the examiner to be the most relevant prior art. Coon et al. is drawn to a selectively openable and closeable inflow sub for facilitating treatment of well fluid that has a sleeve valve moved between open and closed positions. The sub has a tubular body including a wall defining an outer surface and an inner bore. An inflow controller controls input through an inflow port 14. An injection flow controller (frac sleeve 142) can be moved to open a frac port 140. Once the fracturing operation is complete, a milling string is run in the wellbore, which opens the inflow port 214 and closes the fracturing port 240. Both the production sleeve and the frac port closing sleeve are moved in the same way. Once the frac port is closed and the inflow port is opened, the well is ready for production.
Coon et al. does not disclose opening the production flow communicator by displacing the flow control member relative to the production flow communicator with a shifting tool, or forming the frac-pack as claimed. There is additionally no suggestion of the incremental operation of the material flow communicator. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International Publication Number WO 2014/123539 A1 (Fripp et al.) discloses an inflow control device wherein the inflow can be incrementally adjusted between a fully closed and a fully open position (see 0055). US 2010/0108313 A1 (Chan et al.) discloses a combined inflow and outflow control device adapted for deployment with coiled tubing. US 2011/0000680 A1 (Tirado et al.) discloses an inflow control device that provides for variable flow control. US 2011/0266001 A1 (Dykstra et al.) discloses an inflow control device that provides for variable flow using a movable diverter assembly.
This application is in condition for allowance except for the following formal matters: 
Note the drawing objections, above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679